DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group II in the reply filed on 01/25/2022 is acknowledged.  Claims 1-4 and 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is directed to a method, rather than to the presently claimed apparatus.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the main surface" in lines 8-9 and “the vertical shock waves” in line 9.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0082000 to Moriya et al. (“Moriya”).
Regarding claim 5, Moriya teaches a substrate processing device (abstract, para [0002], [0005], [0006], [0045] – [0052], [0062], [0071] – [0076], [0086], [0092] – [0113], Fig. 1) comprising: a processing container (ref. 7); and a substrate holder configured to hold a substrate arranged within the processing container (ref. 2); and a gas nozzle configured to spray gas within the processing container (ref. 9).
Moriya discloses a controller (Fig. 11, ref. 50, 51, 60, para [0087]), causing collision of the gas with the substrate held by the substrate holder to remove particles adhering to a main surface of the substrate, by causing vertical shock waves to collide with the main surface of the substrate (abstract, para [0012], Fig. 1) and the desire to control parameters such as power, pressure and flow rate (para [0067]), but does not explicitly teach: a controller configured to control collision of the gas with the substrate held by the substrate holder, wherein the controller is configured to remove particles adhering to the main surface of the substrate, by causing the vertical shock waves to collide with the main surface of the substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moriya device wherein it includes a controller configured to control collision of the gas with the substrate held by the substrate holder, wherein the controller is configured to remove particles adhering to a main surface of the substrate, by causing the vertical shock waves to collide with the main surface of the substrate, with a reasonable expectation of .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0082000 to Moriya et al. (“Moriya”) in view of JP 2003001208 to Yokogawa Electric Corp. et al. (“Yokogawa”, and note attached translation).
Regarding claim 7, Moriya does not explicitly teach the device wherein when causing the vertical shock waves to collide with the main surface of the substrate, the controller is configured to control a gap between a spray port of the gas nozzle and the main surface of the substrate to be 37 mm or more and 45 mm or less.  Yokogawa teaches a cleaning apparatus (translation, abstract) and discloses controlling a gap between a nozzle and a surface of a substrate (translation, page, 3 paragraph beginning “In order to solve”) which is disclosed as advantageously enhancing cleaning efficiency while inhibiting static electricity and substrate damage (translation, page 1, abstract, and paragraph beginning “In addition” through page 3, paragraph beginning “Therefore, the problem”).  Since a gap the is too large risks insufficient pressure for cleaning, while a gap that is too small risks substrate damage (Yokogawa, translation, page 6, last paragraph), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the gap through routine experimentation.  Further, the skilled artisan would have found it obvious to modify the Moriya device wherein when causing the vertical shock waves to collide with the main surface of the substrate, the controller is configured to control a gap between a spray port of the gas nozzle and the main surface of the substrate, with a reasonable expectation of success, in order to enhance automation.
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, and is rejected as indefinite based on claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to cure the indefiniteness issue.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: US 2005/0082000 to Moriya et al. and JP 2003001208 to Yokogawa Electric Corp. et al.  The prior art references of record, taken alone or in combination, do not 2s, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714